DECISION and ORDER
MYRON L. GORDON, District Judge.
Trial was held in this case on March 12, 1970, and at the conclusion of the hearing, the court’s ruling was withheld pending the submission of briefs. Those documents have now been received and considered.
There is no dispute as to the material facts in the case. The defendant was admitted to citizenship by the circuit court of Marinette county on August 4, 1966. The record is clear that Mr. Siemzuch failed in open court to take all of the oath of allegiance required by 8 U.S.C. § 1448(a), nor did he take any of the alternative phrases authorized in other sections of the statute.
In my opinion, the government has established that in failing to subscribe to a requisite portion of the oath, Mr. Siemzuch has been shown to have illegally procured naturalization. This is true notwithstanding the absence of any affirmative misrepresentation, fraud or concealment on the part of Mr. Siemzuch or his witnesses. United States v. Ginsberg, 243 U.S. 472, 37 S.Ct. 422, 61 L.Ed. 853 (1916).
It is my conclusion that within the meaning of 8 U.S.C. § 1451(a) the United States is entitled to an order cancelling the certificate of naturalization.
Now, therefore, it is ordered that judgment be and hereby is granted in favor of the plaintiff cancelling the certificate of naturalization issued to the defendant on August 4, 1966.